Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaubman (U.S. Pub 2013/0332474 A1)
Claim 1
Glaubman discloses a method comprising:
storing a plurality of structures (fig. 1f includes multiple structures. For instance, structure 164 “500 BI to S5.1 by HU”, structure 168A “2000 BI to S5 by HU” and so on), wherein a structure of the plurality of structures comprise a set of program instructions that defines a plurality of positions (fig. 1f, for instance structure 172 includes instruction “10000 losses to S5 by HU” that includes child instructions in 168a, 168b, and 168c; and terms such as s5, s5.1 s5.2 considered as positions>), a plurality of relationships between the plurality of positions (fig. 1f, positions S5, S5.1, s5.2 in 168a-c to each other via graph structure), and a contract (fig. 1e), a position of the plurality of positions being a named construct evaluable to obtain a quantity (fig. 1f, for instance 500 BI to S5.1 by HU means that there is $500 deductible by Hurricane event), 
the contract specifying that a specific quantity represented by a specific position of the plurality of positions is associated with an occurrence of an event (fig. 1e, for instance L0_WS share 50% losses to S5 by HU (e.g., hurricane) limit 100000 attachment 100000) ; 
receiving, from a client computing device, a query specifying one or more input positions ([0101], line 5-7, “... Upon receiving user inputs, the analyzer 224 applies the user inputs to risk events and/or risk event items in an ADL contract...” [0091], line 1-4, “... FIG. 1F schematically illustrates a compiling process 160 for creating a function that uses claims (e.g., damage or hazard to an exposure by an event) to produce an incurred loss to be paid by the contract...” [0092], line 1-2, “...hurricane risk events to risk event items listed on schedule S5 are compiled...” <examiner note: for instance user input a hurricane risk event with position S5>); and 
in response to receiving the query: 
selecting, based on the one or more input positions, one or more particular structures of the plurality of structures ([0092, line 3-6, “... The compiling process 160 begins from a lower level of a nested hierarchy, in this case at schedule 5.1 164 identifying business interruption ("BI") coverage caused by a hurricane...” <examiner note: structure in node 164>); 
generating one or more compiled structures based on the one or more particular structures, wherein the one or more compiled structures contain executable code for evaluating at least the one or more input positions to determine the specific quantity specified in the contract through associated relationships defined in the one or more particular structures ([0092], “... the business interruption coverage 164 is compiled with other hurricane related losses 168A-C in schedule 5.1 (shown in FIG. 1E). These covers 168A-C are then compiled with all S5 hurricane related losses 172 and then totaled 176...”); 
determining a result set for the query based on executing the one or more particular compiled structures, wherein executing the one or more particular compiled structures causes evaluating at least the one or more input positions to determine the specific quantity specified in the contract through associated relationships defined in the one or more particular structures ([0092], “... the business interruption coverage 164 is compiled with other hurricane related losses 168A-C in schedule 5.1 (shown in FIG. 1E). These covers 168A-C are then compiled with all S5 hurricane related losses 172 and then totaled 176...” <examiner note: cover L0_WS limit 100000 attachment 100000>); and 
causing the result set to be provided to the client computing device ([0092], “... In this way, the various terms, covers, deductibles, and sub-limits are conveniently displayed and analyzed...”);
wherein the method is performed by one or more computing devices ([0092], “... In this way, the various terms, covers, deductibles, and sub-limits are conveniently displayed and analyzed...” <examiner note: obviously, the computing devices perform the method so that terms, covers, deductibles, and sub-limits are conveniently displayed and analyzed>)

Claim 2
Claim 1 is included; Glaubman discloses wherein generating the one or more compiled structures is performed in response to receiving the query ([0101], line 5-7, “... Upon receiving user inputs, the analyzer 224 applies the user inputs to risk events and/or risk event items in an ADL contract...” [0091], line 1-4, “... FIG. 1F schematically illustrates a compiling process 160 for creating a function that uses claims (e.g., damage or hazard to an exposure by an event) to produce an incurred loss to be paid by the contract...” [0092], line 1-2, “...hurricane risk events to risk event items listed on schedule S5 are compiled...” <examiner note: for instance user input a hurricane risk event with position S5>), wherein generating the one or more compiled structures is further based on the one or more input positions ([0092, line 3-6, “... The compiling process 160 begins from a lower level of a nested hierarchy, in this case at schedule 5.1 164 identifying business interruption ("BI") coverage caused by a hurricane...” <examiner note: structure in node 164 describe schedule 5.1 164 identifying business interruption ("BI") coverage caused by a hurricane>)
Claim  3
Claim 1 is included; Glaubman discloses wherein generating a particular compiled structure of the one or more compiled structures comprises: receiving one or more start positions; determining one or more structures associated with the one or more start positions; combining the one or more structures to generate a combined structure; and generating the particular compiled structure based on the combined structure (<fig. 1f, start position S5.1 in node 164, structures in 168a-c, 172, 176 are all related to start position S5.1. Fig. 1f is a particular compiled structure 160 based on the combination of structures node 164, structures in 168a-c, 172, 176>).
Claim 4
Claim 3 is included; Glaubman discloses wherein generating the particular compiled structure further comprises: determining one or more additional structures referenced by positions defined in the combined structure, wherein the one or more additional structures are not included in the combined structure; including the one or more additional structures in the combined structure; and repeating the determining and including until no additional structures are referenced by positions defined in the combined structure or until one or more stop criteria have been satisfied (fig. 1, structure schedule 5.1 164 identifying business interruption ("BI") coverage caused by a hurricane. Additional structures are not in the combined structure such as S5.1 in fig. 1d)
Claim 5
Claim 1 is included, Glaubman discloses wherein each compiled structure of the one or more compiled structure is a directed acyclic graph comprising a plurality of nodes and a plurality of edges, wherein each node of the plurality of nodes corresponds to a particular position of the plurality of positions, and wherein each edge of the plurality of edges corresponds to a particular relationship of the plurality of relationships (fig. 1f)
Claim 6
Claim 5 is included; Glaubman discloses wherein executing the one or more particular compiled structures comprises: determining one or more nodes corresponding to the one or more input positions; and for each node of the one or more nodes: from the node, traversing one or more edges of the plurality of edges to visit one or more additional nodes, until one or more leaf nodes are reached; after reaching the one or more leaf nodes, evaluating the one or more leaf nodes; evaluating the one or more additional nodes based on evaluating the one or more leaf nodes; and evaluating the one or more nodes based on evaluating the one or more additional nodes and the one or more leaf nodes ([0092], “... the business interruption coverage 164 is compiled with other hurricane related losses 168A-C in schedule 5.1 (shown in FIG. 1E). These covers 168A-C are then compiled with all S5 hurricane related losses 172 and then totaled 176...”)
Claim 7
Claim 6 is included; Glaubman discloses wherein one or more of: evaluating the one or more leaf nodes, evaluating the one or more additional nodes, or evaluating the one or more nodes, is performed in parallel ([0092], “... the business interruption coverage 164 is compiled with other hurricane related losses 168A-C in schedule 5.1 (shown in FIG. 1E). These covers 168A-C are then compiled with all S5 hurricane related losses 172 and then totaled 176...”)
Claim 8
Claim 1 is included, Glaubman discloses wherein a particular position is defined based on an external data source, and wherein executing the one or more particular compiled structures causes evaluating the particular position by retrieving data from the external data source (fig. 1f, for instance a structure in node 164 is defined in schedule in fig. 1d)
Claim 9
Claim 1 is included, Glaubman discloses wherein a particular position is defined based on a contract, and wherein executing the one or more particular compiled structures causes evaluating the particular position by evaluating the contract (<examiner note: contract in fig. 1e defines position S5.1, the compiled structure 1f is evaluated by evaluating contract in fig. 1e>)
Claim 10
Claim 1 is included, Glaubman discloses wherein a particular position is defined based on one or more additional positions, wherein executing the one or more particular compiled structures causes evaluating the one or more additional positions, and evaluating the particular position based on evaluating the one or more additional positions (fig. 1f, when position S5  in node 172 is defined based on additional positions S5, S5.1 and S5.2 for instance. Losses to S5 by HU is evaluated based on S5, S5.1 and S5.2)
Claim 11-20 are similar to claim 1-10. Futher, fig. 4 describes a system with processor(s) 402, main memory 404.. The claims are rejected based on the same reasons.
Response to Arguments
A. Drawings – pg. 10
	Drawings submitted 09/06/2022 are accepted
B. Rejections under 35 U.S.C. 112 – pg. 10
The rejections are withdrawn as necessitated by Amendment 
C. Issues relating to Prior art – pg. 10-13
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/     Primary Examiner, Art Unit 2167